Citation Nr: 0113814	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-39 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from August 1979 to September 
1983, and from June to November 1991, with periods of 
unverified U.S. Army reserve service.  This matter comes 
before the Board of Veterans' Appeals (Board) from an August 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The veteran has contended that she was subjected to personal 
assault(s) of a sexual nature in service that led to the 
development of PTSD.  She also has asserted that, while 
stationed in Saudi Arabia from July to September 1991, she 
was detailed to body-bagging dead Iraqi soldiers.  Although 
the RO has made several attempts to elicit sufficient 
information from the veteran so as to secure pertinent 
service records, and has made contacts with the service 
department, no evidence to corroborate the claimed stressors 
has been generated. 

A review of the file reveals that the veteran has been 
variously diagnosed with PTSD and major depression, including 
on VA outpatient mental hygiene records dated in 1996.  
Although the PTSD diagnoses have been complicated by the 
veteran's extensive substance abuse, noted in 1993 records, 
and an April 1993 VA discharge summary describes her history 
of depression since age 15 with multiple previous psychiatric 
admissions, the Board notes that PTSD was also diagnosed on 
VA examination in September 1993.  At that time, the veteran 
said her official duty in service was chemical operations and 
decontamination specialist and she denied involvement in 
combat.  The most traumatic part of her tour of duty in Saudi 
Arabia was her involvement in picking up bodies of dead Iraqi 
soldiers for about one and one half weeks, approximately two 
hours each day.  The examiner commented that the veteran had 
mild PTSD symptoms that were related to her experience in 
Saudi Arabia.

In her October 1995 substantive appeal, the veteran said she 
was raped at the age of 12, again at 15, and again while 
stationed in Saudi Arabia.  Vet Center records, dated from 
June to October 1996, include a diagnosis of chronic PTSD.  
The examining psychologist commented that the veteran was 
struggling with symptoms of rape, both in the military and 
prior to entering service, and experienced anxiety, 
hypervigilance, depression, and rage at men. 

In a written statement, received in August 1996, the veteran 
said she was raped in her first period of service but " 
never told a single soul".  In August 1991, another soldier 
raped her, but she blocked out his name and could not recall 
it, and she went to the clinic for medical treatment.  
According to the veteran, a June 1996 alleged assault caused 
flashbacks of her previous rapes, and the anniversary months 
of the rapes, June through August, are particularly 
difficult. 

Further, in a February 1998 statement, a private licensed 
clinical social worker said she had treated the veteran and 
her daughter intermittently from 1994 to 1996, when the 
veteran reported being raped when she was fifteen, and then 
twice in service.  According to the social worker, the 
veteran's Gulf War experiences were extremely difficult for 
her, as she struggled with severe depression and PTSD.  

Prior to determining whether the veteran has PTSD related to 
service, it is necessary to verify her claimed in-service 
stressors.  In Patton v. West, 12 Vet.App. 272 (1999), the 
court held that in a claim of service connection for PTSD as 
a result of personal assault, the development procedures of 
VA's Adjudication Procedure Manual, M 21-1, Part III, 
Paragraph 5.14(c) (April 30, 1999), must be strictly 
followed.  M 21-1 Part III, 5.14(c) addresses the development 
of PTSD claims based upon personal assault and notes that, 
because personal assault is an extremely sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

The RO not referred this claim for verification of the 
stressful incident(s) related by the veteran, to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the Environmental Support Group).  Accordingly, the 
Board finds that the RO should forward to the USASCRUR 
comprehensive and detailed information regarding the 
stressful event(s) claimed to have been experienced by the 
veteran during service in 1991.  Although the veteran has 
provided some information regarding the claimed stressor(s), 
the RO should make an additional request to the veteran for 
more details prior to forwarding this information to 
USASCRUR.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993).  Service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in according 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  38 C.F. 
R. § 3.304(f) (2000).  See Cohen v. Brown, 19 Vet.App. 128 
(1997).  See also Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in its Zarycki decision.  In Zarycki, the 
Court had held that, in addition to demonstrating the 
existence of one or more stressors, the facts must also 
establish that any such stressful event was sufficient to 
give rise to PTSD.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on that 
point in the absence of independent medical evidence.  The 
Court also held, in West, that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes where the examiners had 
relied, in pertinent part, upon events whose existence the 
Board had previously rejected.

Based upon the holdings in Zarycki and West, it appears that, 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudication 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless. Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor").

On the present record, there is medical evidence (albeit, 
equivocal) of a diagnosis of PTSD, and it has been linked to 
service (but not to verified stressors).  Moreover, the 
veteran's assertion as to stressors in service is sufficient 
to pursue her claim.  As to that third requirement for 
service connection, i.e., credible supporting evidence that 
the claimed stressors actually occurred, there has not yet 
been an attempt to have the veteran's alleged stressors 
verified by the USASCRUR or other credible sources, see 
Patton, supra.

However, there has been some difficulty in obtaining the 
veteran's service medical and personnel records.  The 
veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that she served on active duty from 
June to November 1991 and was in Southwest Asia from July to 
September 1991.  Her military occupational specialty was 
chemical operations specialist and, upon release from active 
duty, she was transferred to the "91ST TNG SPT BDE/DUBLIN, CA 
94568".  An April 1994 Report of Contact (VA Form 119) 
indicates that the veteran said she was attached to the 164th 
Maint., Direct Support, 09734 APO.  The RO's attempts to 
obtain the veteran's records from the National Personnel 
Records Center (NPRC) have been unsuccessful.  A handwritten 
note on the RO's request to the 91st Training Brigade for her 
records was that the veteran was never a member of that unit.    

On a VA Data Base record, apparently prepared in February 
1996, the veteran gave a history of military service from 
1979 to 1984 and said she was in the reserves from 1985 to 
the "present".  However, there has been no attempt to 
verify the veteran's U.S. Army Reserve service.

In December 1997, the RO requested that the veteran complete 
and return a Questionnaire about Military Service (NA Form 
13075) for each period of service.  She did not respond to 
that request and, in May 1999, the RO sent her another NA 
Form 13075 and also asked that she complete a NA Form 13055.  
In June 2000, the veteran submitted the NA Form 13075, 
indicating that she was assigned to units in Germany and Fort 
Ord, California.  In July 2000, the RO again requested the 
veteran's psychiatric service medical records, from her first 
period of service, from the NPRC.   The claims folder does 
not contain the NPRC's response.

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding her alleged in-service stressors and military 
service assignments, including reserve service.  Further 
efforts must be made to obtain the veteran's service records 
and verify her alleged stressors.

If indicated, i.e., in the event that the USASCRUR response, 
or other information received by the RO, see Patton, 
documents one or more verified stressors, the RO should then 
schedule a VA psychiatric examination to confirm or reject 
the PTSD diagnosis in light of such stressor evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist in developing claims and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001); see also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment and that copies of clinical 
records of such treatment have not been associated with the 
claims file.  Specifically, in this regard, VA outpatient 
records dated only through 1998 are in the file, but later 
dated records are not.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  The RO should seek such records from appropriate VA 
medical centers. 

On remand, in verifying the existence of an in-service 
stressor and any other material issue, the equipoise standard 
of proof, not the preponderance standard, must be applied.  
See Patton v. West, 12 Vet.App. 272 (1999); see also YR v. 
West, 11 Vet.App. 393, 399 (1998) (In a system where 
equipoise is the standard of proof, evidence of this nature 
cannot be ignored.).

The wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he [or she] cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

Accordingly, this case is REMANDED for the following:

1. The RO should make another attempt to 
secure the veteran's service personnel and 
medical records from NPRC and through 
state Army Reserve channels, including but 
not limited to, directly contacting the 
91st Special Training Brigade again.  The 
RO should also attempt to verify the 
veteran's periods of U.S. Army Reserve 
service.  All requests for records and 
responses received should be associated 
with the claims file.

2. The veteran should be requested to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to her claim since 1998.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records and 
associate them with the claims file.

3. The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
stressful events that she has alleged 
occurred in service actually did occur by 
following the procedures in VBA's 
Adjudication Procedure Manual, M21-1 for 
developing claims for service connection 
for PTSD where the alleged stressful event 
is personal assault.  See Patton v. West, 
12 Vet.App. at 277-80.  In particular, the 
RO should advise the veteran of the 
importance to her claim, as noted by the 
Board above, of information regarding her 
reserve service and psychiatric treatment 
and the RO should assist her in obtaining 
these records in order to complete her 
application for benefits.  The veteran 
should be allowed a reasonable amount of 
time to submit the necessary evidence or 
to provide the necessary release forms for 
any private medical records so that the RO 
may assist her in obtaining the records.  
The RO should also attempt to obtain all 
VA treatment records, if any, that pertain 
to a psychiatric disorder and that are not 
already in the claims file.

4. The RO also should review the file and 
prepare a summary of the claimed stressor 
regarding the veteran's alleged assignment 
to body-bag dead Iraqi soldiers.  The 
summary and all associated documents, to 
include the veteran's DD Form 214, should 
be sent to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The RO should also contact the 
appropriate U.S. Army Reserve office in 
the State of California.  That office and 
USASCRUR should be requested to provide 
any information that might corroborate the 
veteran's alleged inservice stressor, 
including unit histories.

5. Thereafter, if, and only if, the RO 
determines that plausible medical evidence 
of a link or connection between in-service 
events and current diagnoses of PTSD 
and/or a depressive disorder has been 
submitted, the RO should assist the 
veteran with any further development of 
the evidence that may be needed pursuant 
to the statutory duty to assist under 
38 U.S.C. §§ 5103 and 5103(a).  This 
assistance may include scheduling the 
veteran for a VA psychiatric examination 
by an examiner who has first reviewed the 
claims file and service medical records.  
For the purposes of the claim, an examiner 
should clarify whether a diagnosis of 
PTSD, or another psychiatric disorder if 
any, conforms to the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) criteria for that disorder 
and, if present, whether it is as likely 
as not related to the veteran's being 
sexually assaulted in service.  The 
examiner should consider, and reconcile, 
the veteran's pre-service and post-service 
history in rendering an opinion as to 
whether it is at least as likely as not 
that any currently-diagnosed mental 
disorder is a result of service.

6. The RO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



